DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-35 in the reply filed on 6/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 24, 25, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable Su et al (U.S. Pub #2018/0337211), in view of Desplats et al (U.S. Pub #2014/0242801).
With respect to claim 16, Su teaches a method for forming an image sensor, the method comprising: 
forming a mask over a substrate (Fig. 5, 402); 
patterning the mask to define a patterned mask (Fig. 5, 502); and 
performing one or more etches into the substrate with the patterned mask in place to form a substrate depression (Fig. 6A-6B, 114; Fig. 2A, 206) along a first side of the substrate, wherein the substrate depression establishes an absorption enhancement structure (Paragraph 21), 
wherein the substrate depression is defined by a first plurality of sidewalls (Fig. 2A, inner sidewalls of 216) that slope toward a first common point (Fig. 2A, point within substrate) and by a second plurality of sidewalls (Fig. 2A, sidewalls 205 of protrusions 204) that slope toward at a second common point (Fig. 2A, upper point of 204), and 
wherein the first plurality of sidewalls extend over the second plurality of sidewalls (Fig. 2A, sidewall of 216 extend higher than sidewalls 205).
Su does not teach that the mask is a hard mask, and patterning the hard mask to form a patterned hard mask.
Desplats teaches a method of forming protrusion on the substrate of a photodetector, forming a hardmask over a substrate; patterning the hardmask to define a patterned mask (Fig. 2, 230 and Paragraph 66), wherein the etch is carried out using a hardmask (Paragraph 49).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a hardmask to perform the etching process of Su as taught by Desplats in order to achieve the predictable result of providing etch selectivity between the mask and substrate (Paragraph 49). 

With respect to claim 24, Su teaches that both the first common point (Fig. 2A, point within substrate) and the second common point (Fig. 2A, upper point of 204) are below a top surface of the substrate (Fig. 2A, 218), and 
wherein the first common point and the second common point are disposed at different depths below the top surface of the substrate (Fig. 2A, upper point of 204 is nearer to the top of the substrate).
With respect to claim 25, Su teaches a method for forming an image sensor, the method comprising: 
forming a photodetector (Fig. 2A, 103 and Paragraph 18) in a substrate (Figs. 2A, 202; Fig. 5, 402; see also Fig. 23-25 wherein the photodetector is formed prior to the etching process); 
depositing a mask over the substrate; 
patterning the mask to define a patterned mask (Fig. 5, 502); and 
etching the substrate with the patterned mask in place to form a depression in the substrate (Fig. 6A-6B, 114; Fig. 2A, 206), wherein the depression is defined by a first pair of sidewalls (Fig. 2A, inner sidewalls of 216) of the substrate and by a second pair of sidewalls (Fig. 2A, sidewalls 205 of protrusions 204) of the substrate, 
wherein the second pair of sidewalls extend between the first pair of sidewalls (see Fig. 2C, region 204 is surrounded by region 216), 
wherein the second pair of sidewalls are separated from each other by a first non-zero angle (Fig. 2C, angle at the converging point of 205), and 
wherein the first pair of sidewalls extend over the second pair of sidewalls (Fig. 2A, sidewall of 216 extend higher than sidewalls 205).
Su does not teach that the mask is a hard mask, and patterning the hard mask to form a patterned hard mask.
Desplats teaches a method of forming protrusion on the substrate of a photodetector, forming a hardmask over a substrate; patterning the hardmask to define a patterned mask (Fig. 2, 230 and Paragraph 66), wherein the etch is carried out using a hardmask (Paragraph 49).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a hardmask to perform the etching process of Su as taught by Desplats in order to achieve the predictable result of providing etch selectivity between the mask and substrate (Paragraph 49). 

With respect to claim 32, Su teaches a method for forming an image sensor, the method comprising: 
forming a photodetector (Fig. 2A, 103 and Paragraph 18) in a substrate (Figs. 2A, 202; Fig. 5, 402; see also Fig. 23-25 wherein the photodetector is formed prior to the etching process); 
forming a mask over the substrate; patterning the mask to define a patterned mask (Fig. 5, 502) having one or more openings (Fig. 5, 504) over the substrate; and 
etching the substrate with the patterned mask in place to form a depression in the substrate (Fig. 6A-6B, 114; Fig. 2A, 206), wherein the depression is delimited by a first pair of sidewalls (Fig. 2A, inner sidewalls of 216) and a second pair of sidewalls (Fig. 2A, sidewalls 205 of protrusions 204) of the substrate, wherein the first pair of sidewalls slope toward a first common point (Fig. 2A, point within substrate) and the second pair of sidewalls slope toward a second common point (Fig. 2A, upper point of 204), 
wherein the first common point is disposed at a first depth below a top of the substrate, and wherein the second common point is disposed at a second depth below the top of the substrate, and wherein the second depth is different than the first depth (Fig. 2A, upper point of 204 is nearer to the top of the substrate).
Su does not teach that the mask is a hard mask, and patterning the hard mask to form a patterned hard mask.
Desplats teaches a method of forming protrusion on the substrate of a photodetector, forming a hardmask over a substrate; patterning the hardmask to define a patterned mask (Fig. 2, 230 and Paragraph 66), wherein the etch is carried out using a hardmask (Paragraph 49).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a hardmask to perform the etching process of Su as taught by Desplats in order to achieve the predictable result of providing etch selectivity between the mask and substrate (Paragraph 49). 

With respect to claim 33, Su teaches that the first pair of sidewalls (Fig. 2A, inner sidewalls of 216) and the second pair of sidewalls (Fig. 2A, sidewalls 205 of protrusions 204) are directly over the photodetector (Fig. 2A, 103), and 
wherein tops of the first pair of sidewalls are disposed above tops the second pair of sidewalls.

Claims 18, 26-28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Su and Desplats, in view of Nakamura et al (U.S. Patent #6127623).
With respect to claim 18, Su and Desplats does not teach that patterning the hard mask defines a first patterned hard mask region and a second patterned hard mask region laterally surrounding the first patterned hard mask region, and wherein the second patterned hard mask region is separated from the first patterned hard mask region by a cavity that surrounds the first patterned hard mask region.
Nakamura teaches a method for etching a substrate to form protrusion and depressions having sloped sidewalls, 
wherein patterning the hard mask defines a first patterned hard mask region and a second patterned hard mask region laterally adjacent the first patterned hard mask region (Col 7 Ln 46-59), and wherein the second patterned hard mask region (Fig. 4, strip portions of 23) is separated from the first patterned hard mask region (Fig. 4, island portions of 23) by a cavity that is adjacent the first patterned hard mask region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to pattern the hard mask of Su and Desplats such that a second region surrounds a first region and is separated by a cavity as taught by Nakamura in order to achieve the predictable result of etching a surface of the substrate to include a textured structure that increases the absorption of light by reducing the reflection of light from the surface of the substrate (Col 8 Ln 44-47).
With respect to claim 26, Su and Desplats does not teach that the patterned hard mask comprises a first hard mask region and a second hard mask region laterally surrounding the first hard mask region, wherein the first hard mask region and the second hard mask region are separated by an opening in the patterned hard mask that is defined by a sidewall ofTSMCP1200USApp. No. 16/996,130Page 5 the first hard mask region and a sidewall of the second hard mask region.  
Nakamura teaches a method for etching a substrate to form protrusion and depressions having sloped sidewalls, 
wherein patterning the hard mask defines a first patterned hard mask region and a second patterned hard mask region laterally adjacent the first patterned hard mask region (Col 7 Ln 46-59), and wherein the second patterned hard mask region (Fig. 3, strip portions of 17; Fig. 4, strip portions of 23) is separated from the first patterned hard mask region (Fig. 3, crossed portions of 17; Fig. 4, island portions of 23) by an opening in the patterned hard mask that is defined by a sidewall ofTSMCP1200USApp. No. 16/996,130Page 5 the first hard mask region and a sidewall of the second hard mask region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to pattern the hard mask of Su and Desplats such that a second region surrounds a first region and is separated by an opening as taught by Nakamura in order to achieve the predictable result of etching a surface of the substrate to include a textured structure that increases the absorption of light by reducing the reflection of light from the surface of the substrate (Col 8 Ln 44-47).

With respect to claim 27, Su, Desplats, and Nakamura teaches that a hard mask segment (Fig. 3 of Nakamura, thin portion of 17 that extends from wider strip portion of 17), extends between the first hard mask region (Fig. 3, crossed portions of 17) and the second hard mask region (Fig. 3, strip portions of 17), and wherein a sidewall of the hard mask segment further defines the opening.  
With respect to claim 28, Su and Desplats does not teach that the etching undercuts the first hard mask region.
Nakamura teaches that the etching undercuts the first mask region (Fig. 3c and 4c).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the etching of Su and Deplats such that the first hard mask region is undercut as taught by Nakamura in order to achieve the predictable result of etching a surface of the substrate to include a textured structure that increases the absorption of light by reducing the reflection of light from the surface of the substrate (Col 8 Ln 44-47).
With respect to claim 35, Su and Desplats does not teach that the patterned hard mask comprises a first hard mask region and a second hard mask region spaced apart from the first hard mask region by the one or more openings in the patterned hard mask, wherein the second hard mask region laterally surrounds the first hard mask region.
Nakamura teaches a method for etching a substrate to form protrusion and depressions having sloped sidewalls, wherein
the patterned hard mask (Col 7 Ln 46-59) comprises a first hard mask region (Fig. 3, crossed portions of 17; Fig. 4, island portions of 23) and a second hard mask region (Fig. 3, strip portions of 17; Fig. 4, strip portions of 23) spaced apart from the first hard mask region by the one or more openings in the patterned hard mask, wherein the second hard mask region laterally surrounds the first hard mask region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to pattern the hard mask of Su and Desplats such that a second region laterally surrounds a first region (as in Figs. 2C of Su wherein a second region 216 surrounding region 204) and is separated by an opening as taught by Nakamura in order to achieve the predictable result of etching a surface of the substrate to include a textured structure that increases the absorption of light by reducing the reflection of light from the surface of the substrate (Col 8 Ln 44-47).

Allowable Subject Matter
Claims 18-23, 29-31, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826